UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6933


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RYAN O’NEIL LANSDOWNE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  T. S. Ellis, III, Senior
District Judge. (1:00-cr-00185-TSE-1)


Submitted:    October 21, 2009              Decided:   October 30, 2009


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ryan O’Neil Lansdowne, Appellant Pro Se.      Lawrence Joseph
Leiser, Kimberly Ann Riley, Assistant United States Attorneys,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ryan      O’Neil       Lansdowne          appeals       the    district       court’s

order granting his motion for a reduction of sentence pursuant

to 18 U.S.C. § 3582(c)(2) (2006).                         Applying Amendment 706 of the

Guidelines, see U.S. Sentencing Guidelines Manual (“USSG”) App.

C   Supp.    Amend.         706,    the    district          court      reduced     Lansdowne’s

sentence     by     thirty         months       to     262      months      of    imprisonment.

Finding no reversible error, we affirm.

             Lansdowne            was    held     responsible            for     conspiring       to

distribute     over         1.5    kilograms         of    cocaine       base,     for     a    base

offense     level      of    thirty-six          under       Amendment      706.         See   USSG

§§ 1B1.10(b)(1), p.s., 2D1.1(c)(2) (2008).                              However, because he

qualified as a career offender, see USSG § 4B1.1(b)(A), his base

offense     level      is     thirty-seven.                See    § 4B1.1(b)        (“[I]f      the

offense     level      for    a    career       offender         from    the     table    in   this

subsection        is    greater           than       the     offense        level        otherwise

applicable, the offense level from the table in this subsection

shall     apply.”).               Applying       the       three-level           reduction       for

acceptance     of      responsibility,            we      find    that     Lansdowne’s         total

offense level is thirty-four.                     With a criminal history category

of VI, the amended guidelines range is 262 to 327 months.

             We     therefore           find   that       the    district        court    properly

reduced Lansdowne’s sentence to 262 months.                                Although Lansdowne

argues that he should have received a greater reduction, the

                                                 2
district court was not authorized to reduce the sentence below

262   months.     Pursuant     to   USSG    § 1B1.10(b)(2)(A),      p.s.,    “the

court   shall   not   reduce    the   defendant’s     term   of    imprisonment

under 18 U.S.C. § 3582(c)(2) and this policy statement to a term

that is less than the minimum of the amended guideline range.”

As we recently ruled, this limitation is jurisdictional.                  United

States v. Dunphy, 551 F.3d 247, 254 (4th Cir.), cert. denied,

129 S. Ct. 2401 (2009).

           Accordingly, we affirm the district court’s order.                 We

dispense   with    oral   argument         because   the   facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                      AFFIRMED




                                       3